DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tagawa et al. (EP 1176337 A1; “Tagawa”).
Tagawa discloses:
Regarding claim 1:
A pulley-torsional damper integrated group comprising 
a hub (1) adapted to be rigidly connected to a drive member (¶ [0027], “crankshaft”);
a pulley (2; ¶ [0031], “A pulley groove 2A is provided”) connected to the hub (via elastomeric ring 3 as depicted in FIG. 1; see ¶ [0028]),
said hub comprising an inner tubular wall (Ih in FIG. A below) and an outer tubular wall (Oh; FIG. A below), 
said pulley being angularly coupled to said hub by means of an elastomeric ring (3) made of elastomeric material (¶ [0028], “Reference rubber elastic body formed in a ring shape. This rubber elastic body 3 is press-fitted between the hub 1 and the inertia mass body 2. . . .”), said elastomeric ring having an outer surface (Or; FIG. A below) towards the pulley and an inner surface (Ir; FIG. A below) towards the hub, 
wherein an adhesive (4) has been arranged on at least one of said inner or outer surfaces (¶ [0030] indicates that the adhesive 4 “adheres to respective interfaces between the hub 1 and the rubber elastic body 3 between the rubber elastic body 3 and the inertia mass body 2”; FIG. 2 depicts the adhesive 4 being disposed at the inner and outer surfaces of the elastic body 3).

    PNG
    media_image1.png
    307
    343
    media_image1.png
    Greyscale

FIGURE A: View of Tagawa
Regarding claim 2:
The pulley-torsional damper integrated group according to claim 1 wherein said adhesive (22, 23) is present on both the outer and inner surfaces (4a, 4b) of said elastomeric ring (4).
Regarding claim 6:
The pulley-torsional damper integrated group according to claim 1, wherein said outer tubular wall of said hub comprises a convex portion (at Oh in FIG. A above).
Regarding claim 9:
Pulley-torsional damper integrated group according to claim 1, wherein said adhesive is arranged on at least: one surface and only in a corresponding area of a convex portion and/or of a corresponding concave portion  present on an internal tubular wall of said pulley (FIG. 2 depicts the adhesive 4 being disposed at the inner and outer surfaces of the elastic body 3, including areas limited to a convex area Cx and a concave area Co in FIG. A above; see ¶ [0052]) 
and in that said adhesive extends for an axial extension equal to that of the concave portion and/or the convex portion plus or minus 10% (FIG. 1-2, A depicts the adhesive 4 as axially spanning the full length of the concave area Co and therefore covers an axial length equal to 90% of the full length of the concave area i.e. “the concave portion minus 10%”).
Regarding claim 10:
The pulley-torsional damper integrated group according to any one of the preceding claims, wherein said elastomeric ring (4) comprises EPDM (¶ [0044], “EPDM”) i.e.at least one material selected from the group consisting of natural rubber (NR), polychloroprene (CR), acrylonitrile butadiene rubber (NBR) and relative hydrogenated elastomers known as hydrogenated acrylonitrile butadiene rubber (HNBR) or zinc salts of hydrogenated acrylonitrile butadiene rubber grafted with esters of unsaturated carboxylic acid, polyisoprene, styrene butadiene rubbers, ethylene-alpha-olefin elastomers, EPDM, polyurethane, fluoroelastomers, ethylene acrylic elastomers (AEM), bromobutyl, chlorosulphonated polyethylene (CSM) or alkyl-chlorosulphonated polyethylene, chlorinated polyethylene, epoxidized natural rubber, SBR, carboxylated NBR, carboxylated HNBR, ACM and mixtures of these compounds.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tagawa.
Regarding claim 7, Tagawa discloses all the limitations of claim 1, see above, but does not expressly disclose that the convex portion having the form of a Gaussian curve.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Tagawa’s convex portion as having the form of a Gaussian curve as a matter of design choice since it has been held that varying shapes/configurations are not by themselves considered as significantly novel absent persuasive evidence that the particular shape/configuration of the claimed shape is significant. In re Dailey, 357 F.2d 699, 149 USPQ 47 (CCPA 1966)(the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant); see also MPEP § 2144.04(IV)(B).  Here, nowhere in the original disclosure does it disclose or suggest that the Gaussian curve shape is significant.  Page 4 of the instant written description recites that the convex portion has “an approximate C shape facing towards the hub or more preferably the shape of a widened Gaussian curve” (emphasis) which indicates a mere preference for the Gaussian curve shape rather than as a critical or significant feature.  As such, this limitation does not amount to a patentable difference.
Regarding claim 8, Tagawa discloses all the limitations of claim 1, see above, but does not expressly disclose said convex portion as having a height of between 0.5 and 4 mm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Tagawa’s convex portion as having a height of between 0.5 and 4 mm as a matter of design choice because it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)( the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device); see also MPEP § 2144.04 (IV)(A).  Here, nowhere in the original disclosure does it disclose or suggest that the rotor of the claimed invention performs any differently than that of the prior art device.  For example, the instant specification only refers to the height of the convex portion on page 4: “The depth of the concave portion 21b and therefore the height of the corresponding convex portion 21a is approximately 0.5 to 4 mm. By height we mean maximum height.” Nowhere in the specification does it explicitly or implicitly elaborate as to how such a height range would affect the functionality or other features of the claimed invention or otherwise indicate how such a height range could cause the claimed invention to perform differently than the prior art e.g. Tagawa.  As such, this limitation does not amount to a patentable difference.
Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D YABUT/Primary Examiner, Art Unit 3656